                     Case 1:19-cv-02216-DAB Document 13 Filed 03/25/19 Page 1 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                Southern District of New York


                   McConnell Dorce, et al.                      )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No. 1 :19-cv-02216
                                                                )
                   City of New York, et al.                     )
                                                                )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Neighborhood Restore Housing Development Fund Co. Inc.
                                   150 Broadway- Suite 2101
                                   New York, New York 10038




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Matthew L. Berman, Esq.
                                 600 Old Country Road - Suite 519
                                 Garden City, New York 11530




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:             03/25/2019                                                                  /s/ D. Howie
                                                                                     Signature of Clerk or Deputy Clerk
                        Case 1:19-cv-02216-DAB Document 13 Filed 03/25/19 Page 2 of 2


AO 440 {Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-02216

                                                       PROOF OF SERVICE
                       (This sectio11should11ot he filed with the court u11less required by Fed. R. Civ. P. 4 (/))

           This summons for        (na111e of individual and title,   if any)
 was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                        on (date)                            ;   or
          ~~~~~~~~~~~~~~~~~~~~~~~~                                                                  ~~~~~~~~~




           0 I left the summons at the individual's residence or usual place of abode with                     (name)

                                                                         , a person of suitable age and discretion who resides there,
          ~~~~~~~~~~~~~~~~~~




           on (date)                                , and mailed a copy to the individual's last known address; or

           0 I served the summons on (na111e of individual)                                                                             , who is
                                                                                ~~~~~~~~~-~~~~~~~~~~~~




            designated by law to accept service of process on behalf of (lwme oforganization)
                                                                                        on (date)                            ; or

           0 I returned the summons unexecuted because                                                                                       ; or
                                                                                ~~~~~~~~~~~~~~~~~~~~~~




           0 Other (specifY):




           My fees are$                             for travel and $                         for services, for a total of$            0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                                    Server's signature



                                                                                                Printed na111e and title




                                                                                                    Server's address


 Additional information regarding attempted service, etc:
